

115 HR 5047 IH: VA Community Care Enhancement Act
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5047IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Bilirakis (for himself, Ms. Kuster of New Hampshire, Mr. Arrington, Mr. Coffman, and Mr. Peters) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a demonstration program to provide
			 expanded access to medical services through partnerships between
			 Department of Veterans Affairs medical centers and Federally Qualified
			 Health Centers, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA Community Care Enhancement Act. 2.Department of Veterans Affairs demonstration program on expanded availability of medical services through contracts with Federally Qualified Health Centers (a)Demonstration programThe Secretary of Veterans Affairs shall carry out a demonstration program under which the Secretary shall furnish certain medical services under chapter 17 of title 38, United States Code, through contracts between Department of Veterans Affairs medical centers and Federally Qualified Health Centers (hereinafter referred to as FQHCs).
 (b)Community-Care collaborative arrangementsUnder the demonstration program, the Secretary shall enter into contracts, on behalf of Department medical centers, with not less than five separate FQHCs that meet the selection criteria under subsection (c). Such a contract shall provide that—
 (1)a Department medical provider at the medical center may refer patients directly to the FQHC, without any requirement to consult with other agencies, offices, or units within the Department or with entities under contract with the Department;
 (2)all patient referrals to the FQHC are at the discretion of the Department medical provider, and the decision whether to accept such a referral will be at the discretion of the patient;
 (3)if a patient accepts such a referral, the FQHC agrees to accept the patient; (4)if the FQHC accepts the patient, the FQHC shall provide medical services to the patient only to the extent that such services are available from the FQHC pursuant to section 330 of the Public Health Service Act (42 U.S.C. 254b);
 (5)if a patient accepted by the FQHC is a veteran, the FQHC shall accept the family members of the veteran and shall provide care and services to such family members in accordance with chapter 17 of title 38, United States Code, if such family members are eligible for medical services under such chapter;
 (6)if a patient referred under the demonstration program is not eligible for a type of care or service needed by the patient under chapter 17 of title 38, United States Code, the FQHC agrees to provide such care or service to the patient, and accept payment for such care or service, in accordance with section 330 of the Public Health Service Act (42 U.S.C. 254b);
 (7)the FQHC agrees to provide to patients referred under the demonstration program— (A)in consultation with the Department medical center, appropriate education on what care and services may be provided to the patient under chapter 17 of title 38, United States Code, and what care and services may not be provided under such title; and
 (B)appropriate education on what care and services are provided under section 330 of the Public Health Service Act (42 U.S.C. 254b) and what care and services are not provided under such section;
 (8)the FQHC agrees to provide medical services to the veteran in a context that sufficiently takes into account the culture of members of the uniformed services, veterans, and family members and caregivers of members of the uniformed services and veterans, including the experience of combat and the experience of military sexual trauma;
 (9)the medical center and the FQHC agree to cooperate to ensure that patients referred under the demonstration program are patients of both the medical center and the FQHC and, for such purposes, to ensure interoperability, to the extent practicable, in terms of sharing the electronic health records of the patients;
 (10)the FQHC agrees to begin providing care and services to a referred patient promptly after receiving the referral, without regard to whether the patient has completed the process of enrolling in the patient enrollment system under section 1705 of title 38, United States Code;
 (11)with respect to a patient who is a veteran who has not completed such enrollment process as of the time the referral is made, the FQHC agrees to—
 (A)in coordination with the medical center, make available to the veteran assistance with the enrollment process; and
 (B)accept that reimbursement from the Secretary for providing care or services to the veteran will be delayed until after the enrollment process is completed;
 (12)the FQHC agrees to accept the financial risk that a patient referred under the demonstration program may not qualify for care or services furnished by the Secretary under title 38, United States Code;
 (13)the FQHC agrees to make available to referred patients, at one or more services sites of the FQHC and in accordance with the limitations on the scope of services applicable under section 330 of the Public Health Service Act (42 U.S.C. 245b)—
 (A)behavioral and mental health and substance abuse services; (B)women’s health services, including OBGYN services;
 (C)audiology; (D)HIV and hepatitis C treatment;
 (E)dental care; (F)optometry and ophthalmology;
 (G)pain management; (H)internal medicine;
 (I)cancer detection and screening; (J)podiatry; and
 (K)urgent care; (14)the FQHC agrees to provide additional services to referred patients to enable such patients to access medical services furnished under the demonstration program, including outreach and transportation services;
 (15)the Secretary agrees to provide timely reimbursement to the FQHC for medical services, provided to referred patients at the applicable rate for the State in which the FQHC is located under section 1902(bb) of the Social Security Act (42 U.S.C. 1396a);
 (16)the FQHC agrees to undergo periodic audits in accordance with section 330 of the Public Health Service Act (42 U.S.C. 254b) and title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and
 (17)to the extent practicable, the medical center agrees to provide information to patients on the availability in such area of medical services through the participation of the FQHC in the demonstration program, including information on the particular services that are available from the FQHC and on the extent to which the patient will be required to make payments for such service.
				(c)Selection criteria
 (1)In generalIn order to select FQHCs with which to enter into contracts under subsection (b), the Secretary shall develop selection criteria. Such selection criteria shall—
 (A)take into account geographic and demographic differences across catchment areas, as defined by the Veterans Health Administration;
 (B)provide for the selection of one or more FQHCs that have not fewer than two service sites, including one service site in a highly rural area;
 (C)provide for the selection of one or more FQHCs that— (i)have a large number of service sites;
 (ii)have a service area— (I)in which a significant number of veterans reside;
 (II)that includes both rural and urban areas, and one or more Department medical centers; and (III)that is located within 100 miles of a military base;
 (iii)is participating in a network that— (I)provides connectivity with respect to electronic health records; and
 (II)includes one or more Department medical centers as participants; and (iv)has engaged in outreach to one or more Department medical centers toward collaborating on the provision of services to veterans;
 (D)require that a selected FQHC has the capability to assist veterans in navigating the benefits available to them under the laws administered by the Secretary of Veterans Affairs; and
 (E)require a selected FQHC to commit to establishing a program to educate health professionals employed by the FQHC on cultural competency in providing services to veterans.
 (2)Approval of certain FQHCsEach contract entered into under subsection (b) shall specify the date on which the FQHC agrees to begin providing medical services to patients referred by a medical provider at a Department of Veterans Affairs medical center under the contract. Such date may not be later than 180 days after the date on which the Secretary and the FQHC enter into the contract.
 (d)Coordination with Department of Health and Human ServicesIn carrying out the demonstration program under this section, the Secretary of Veterans Affairs shall consult with the Secretary of Health and Human Services (acting through the Administrator of the Health Resources and Services Administration), who shall provide to the Secretary of Veterans Affairs information on the capacity of FQHCs to serve veterans. With respect to FQHCs that are participating in such demonstration program, the Secretary of Health and Human Services may, subject to that availability of appropriations for such purpose, make payments to such FQHCs to increase such capacity.
			(e)Patient enrollment
 (1)Non-enrolled veteransNotwithstanding subsection (c) of section 1705 of title 38, United States Code, the Secretary shall develop a process to refer veterans who are not enrolled in the patient enrollment system of the Department of Veterans Affairs under such section to an FQHC for the provision of medical services to the veteran under the pilot program.
 (2)Facilitation of enrollmentThe Secretary shall develop a process by which FQHCs that have entered into a contract with the Secretary under subsection (b) are able to facilitate the enrollment of veterans referred to the FQHC under paragraph (1) in such patient enrollment system.
 (f)Electronic health recordsThe Secretary of Veterans Affairs shall provide notice to any veteran accepting a referral to an FQHC under the demonstration program that such acceptance shall serve as consent for the Department medical center and the FQHC to share electronic health records unless the veteran elects not to authorize such sharing of records using a form provided by the Secretary for such purpose.
 (g)Rule of constructionNothing in this section shall be construed as affecting— (1)any authority or obligation of the Secretary of Veterans Affairs to furnish medical services under chapter 17 of title 38, United States Code, to a patient who is referred to an FQHC under the demonstration program;
 (2)the eligibility of any individual to receive medical services under chapter 17 of title 38, United States Code; or
 (3)section 330 of the Public Health Service Act (42 U.S.C. 254b). (h)FundingNo additional amounts are authorized to be appropriated to carry out this section. The Secretary shall carry out the demonstration program using amounts otherwise available to the Secretary for Medical Community Care for fiscal years 2018 through 2022.
			(i)Duration; termination
 (1)DurationThe Secretary of Veterans Affairs may enter into contracts under the demonstration program during the three-year period beginning on the date of the enactment of this Act. Such period may be extended or made permanent at the discretion of the Secretary.
 (2)Provision of careIf the Secretary terminates the demonstration program under this section, the Secretary shall ensure that patients receiving care or services through a FQHC pursuant to a contract entered into under subsection (b) are able to receive medical services provided by the FQHC under such contract until the conclusion of the relevant episode of care.
 (j)Definition of Federally Qualified Health CenterThe term Federally Qualified Health Center means an entity receiving a grant under section 330 of the Public Health Service Act (42 U.S.C. 254b) or any other entity described in section 1861(aa)(4) of the Social Security Act.
			